635 So. 2d 93 (1994)
Bonnie LAMBERT, Appellant,
v.
STATE of Florida, Appellee.
No. 92-2855.
District Court of Appeal of Florida, Fourth District.
March 2, 1994.
Jane D. Fishman, Plantation, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol Cobourn Asbury, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions, but reverse two conditions of probation. We reverse the condition that appellant use no alcohol because this condition is not reasonably related to the offenses or defendant's rehabilitation. See Baker v. State, 609 So. 2d 167 (Fla. 2d DCA 1992); Daniels v. State, *94 583 So. 2d 423 (Fla. 2d DCA 1991). We reverse the condition that defendant have no contact with children under age 10 because this condition is too broad. It must be more specific so that the defendant cannot be charged with an unintentional violation of it. See Dean v. State, 629 So. 2d 1106 (Fla. 4th DCA 1994).
WARNER, KLEIN and PARIENTE, JJ., concur.